Name: Commission Regulation (EC) NoÃ 1587/2006 of 23 October 2006 amending Council Regulation (EC) NoÃ 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  criminal law;  Europe;  executive power and public service;  electoral procedure and voting;  international affairs;  rights and freedoms
 Date Published: nan

 25.10.2006 EN Official Journal of the European Union L 294/25 COMMISSION REGULATION (EC) No 1587/2006 of 23 October 2006 amending Council Regulation (EC) No 765/2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures against President Lukashenko and certain officials of Belarus (1), and in particular Article 8(a) thereof, Whereas: (1) In accordance with Regulation (EC) No 765/2006, all funds and economic resources belonging to, owned, held or controlled by President Lukashenko as well as those belonging to, owned, held or controlled by certain other officials of Belarus who are responsible for the violations of international electoral standards in the presidential elections in Belarus on 19 March 2006 and the crackdown on civil society and democratic opposition, and those natural or legal persons, entities and bodies associated with them, as listed in Annex I to that Regulation, are frozen. (2) Council Decision 2006/718/CFSP (2) amended Annex IV to Common Position 2006/276/CFSP (3) which sets out the list of natural and legal persons, entities and bodies to whom the freezing of funds and economic resources provided for in the Common Position, should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 765/2006 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2006. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 134, 20.5.2006, p. 1. (2) See page 72 of this Official Journal. (3) OJ L 101, 11.4.2006, p. 5. Common Position as amended by Common Position 2006/362/CFSP (OJ L 134, 20.5.2006, p. 45). ANNEX Annex I to Regulation (EC) No 765/2006 is amended as follows: (1) Three columns, entitled Address, Passport number and Nationality, respectively, shall be inserted in Annex I. (2) The following natural persons shall be added: (a) Name: Bortnik, Sergei. Name in Belarusian spelling: Ã Ã Ã Ã ¢Ã Ã Ã  Ã ¡Ã ÃÃ ³Ã µÃ ¹. Name in Russian spelling: Ã Ã Ã Ã ¢Ã ÃÃ  Ã ¡Ã µÃÃ ³Ã µÃ ¹. Position: Public prosecutor. Address: Ul. Surganovo 80-263, Minsk, Belarus. Date of Birth: 28.5.1953. Place of Birth: Minsk. Passport No: MP 0469554. (b) Name: Migun, Andrei. Name in Belarusian spelling: Ã Ã Ã Ã £Ã  Ã Ã ½Ã ´ÃÃ Ã ¹. Name in Russian spelling: Ã ÃÃ Ã £Ã  Ã Ã ½Ã ´ÃÃ Ã ¹. Position: Public prosecutor. Address: Ul. Goretskovo 53-16, Minsk, Belarus. Date of Birth: 5.2.1978. Place of Birth: Minsk. Passport No: MP 1313262. (c) Name: Rybakov, Alexei. Name in Belarusian spelling: Ã Ã «Ã Ã Ã Ã Ã  Ã Ã »Ã Ã ºÃ Ã µÃ ¹. Name in Russian spelling: Ã Ã «Ã Ã Ã Ã Ã  Ã Ã »Ã µÃ ºÃ Ã µÃ ¹. Position: Judge of the Minsk Moskovsky District Court. Address: Ul. Jesenina 31-1-104, Minsk, Belarus. (d) Name: Yasinovich, Leonid Stanislavovich. Name in Belarusian spelling: Ã ¯Ã ¡Ã Ã Ã Ã Ã Ã § Ã Ã µÃ °Ã ½Ã Ã ´ Ã ¡Ã Ã °Ã ½Ã Ã Ã »Ã °Ã ²Ã °Ã ²Ã Ã . Name in Russian spelling: Ã ¯Ã ¡ÃÃ Ã Ã ÃÃ § Ã Ã µoÃ ½Ã ¸Ã ´ Ã ¡Ã Ã °Ã ½Ã ¸Ã Ã »Ã °Ã ²oÃ ²Ã ¸Ã . Position: Judge of the Minsk Tsentralny District Court. Address: Ul. Gorovtsa 4-104, Minsk, Belarus. Date of birth: 26.11.1961. Place of birth: Buchany, Vitebsk district, Belarus. Passport No: MP 0515811. (3) The entry Name: Naumov, Vladimir VladimÃ ¯rovich. Date of birth: 1956. Position: Minister of the Interior shall be replaced by: Name: Naumov, Vladimir VladimÃ ¯rovich. Date of birth: 7.2.1956. Position: Minister of the Interior.